DETAILED ACTION
Disposition of Claims
Claims 1-2, 7, 9-10, 17, 21, 25, 31, 36, 61-62, 69-70, 77, 81, 85, 91, 96, and 139 were pending.  Claims 3-6, 8, 11-16, 18-20, 22-24, 26-30, 32-35, and 37-147 have been cancelled.  Amendments to claims 1, 9-10, 17, 21, and 25 are acknowledged and entered.  Claims 1-2, 7, 9-10, 17, 21, 25, 31, and 36 will be examined on their merits.
Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 03/18/2021 regarding the previous Office action dated 12/18/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Specification
(Objection withdrawn.)  The objection to the disclosure is withdrawn in light of the amendments to the disclosure. 
Claim Objections
(Objection withdrawn.)  The objection to claims 25 and 85 is withdrawn in light of the amendments to the claims. 

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 1 and dependent claims 2, 7, 9-10, 17, 25, 31, and 36 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The rejection of Claims 9, 17, 69, and 77 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim. 
(Rejection withdrawn.)  The rejection of Claims 17 and 77 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claims 17 and 77 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claims 25 and 85 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The rejection of Claim 91 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the cancellation of said claim.
(Rejection withdrawn.)  The rejection of Claim 139 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the cancellation of said claim.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.   
Claim 1 is drawn to a composition comprising: 
1) a recombinant replication defective adenovirus viral vector, wherein said viral vector comprises: a) a nucleic acid sequence encoding an antigen, and b) an E1 and E2b gene region deletion; and 
2) a nucleic acid sequence encoding calreticulin.  



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 61-62, 69-70, 77, 85, 91, 96, and 139 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et. al. (US20120225090A1; Pub. 09/06/2012; Priority 08/03/2009; hereafter “Wu”) as evidenced by Oikawa et. al. (Oikawa S, et. al. NCBI Reference Sequence: NM_004363.1. Dep. 11/28/2000; hereafter “Oikawa”) is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claim(s) 1, 7, 9-10, 17, 21, 25, 31, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadan et. al. (WO2004/092348A2, Pub. 
The Prior Art
Kadan teaches an adenovirus (AdV) with a mutation or deletion in the E1 gene loci (reference claims 1-4) and E2b gene loci (p. 6, lines 25-36; p. 8, lines 20-23) wherein the virus may comprise a heterologous coding sequence, such as a therapeutic gene (p. 13, lines 19-25).  Kadan teaches the AdV may comprise a gene of therapeutic relevance (p. 14, lines 17-18) such as calreticulin (CRT)(p. 15, line 14).  Therefore, Kadan teaches a replication-defective AdV comprising deletions in the E1 and E2b gene loci, wherein said virus comprises the gene for CRT, thus anticipating the limitations of instant claims 1 and 7.  Kadan teaches a preferred AdV serotype is Ad5 (p. 6, lines 17-18; instant claim 21).  Kadan teaches compositions which comprise the AdV particles in about 6x 10^10 particles/mL (Table 6; instant claim 25).  Kadan teaches the AdV may comprise chemotherapy sensitizing agents (p. 14, lines 25-28) or could comprise genes which render the infected cells more sensitive to chemotherapeutic agents (p. 14, ¶2; instant claims 31, 36).  Kadan also teaches the AdV may comprise a MUC1 antigen (reference claims 7, 23; p. 3, lines 12-17) or a carcinoembryonic antigen (CEA)(p. 3, lines 12-17; instant claim 10).  As evidenced by Wu and Oikawa, sequences for CRT and CEA were known in the art at the time of filing and would be inherent to these proteins; as evidenced by Oikawa, the sequence for CEA was known in the art at the time of filing and aligns with 100% identity to SEQ ID NO:1 of the instant invention (see attached NCBI BLAST alignments; instant claim 17.)  As evidenced by Wu, the art was in possession of a sequence for CRT as SEQ ID NO:23, which aligns with over 99% identity to SEQ ID NO:107 of the instant invention (see attached NCBI BLAST alignment from previous Office action; instant claim 9).
Kadan therefore teaches the limitations of instant claims 1, 7, 9-10, 17, 21, 25, 31, and 36, and anticipates the instant invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 81 under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 61-62, 69-70, 77, 85, 91, 96, and 139 above, and further in view of Ma et. al. (Ma CL, et. al. World J Gastroenterol. 2010 Jun 28;16(24):3078-82.; hereafter “Ma”) as evidenced by Sabbioni et. al. (Sabbioni S, et. al. Cancer Gene Ther. 2007 Mar;14(3):297-305. Epub 2007 Jan 12.; hereafter “Sabbioni”) and Invitrogen (VIRAPOWER™ Adenoviral Expression System: User Guide.  Invitrogen.  Cat. # K4930-00 and K4940-00, Rev. 01/04/2012; hereafter “Invitrogen”) is withdrawn in light of the cancellation of said claims.  
(Rejection withdrawn.)  The rejection of Claims 1-2, 7, 9-10, 17, 21, 25, 31, and 36 under 35 U.S.C. 103 as being unpatentable over Wu, Ma, Sabbioni, and Invitrogen as applied to claims 61-62, 69-70, 77, 81, 85, 91, 96, and 139 above, and further in view of Osada et. al. (Osada T, et. al. Cancer Gene Ther. 2009 Sep;16(9):673-82. Epub 2009 Feb 20) is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kadan as applied to claims 1, 7, 9-10, 17, 21, 25, 31, and 36 above, and in further view of Ma et. al. (Ma CL, et. al. World J Gastroenterol. 2010 Jun 28;16(24):3078-82.; CITED IN PREVIOUS OFFICE ACTION; hereafter “Ma”), and 
Gomez-Gutierrez et. al. (Gomez-Gutierrez JG, et. al. Cancer Immunol Immunother. 2007 Jul;56(7):997-1007. Epub 2006 Dec 5.; hereafter “Gomez-Gutierrez”).
The Prior Art
The teachings of Kadan have been set forth supra.  While Kadan teaches the majority of the instant invention, Kadan fails to teach the CRT is fused to the antigen delivered by the AdV.  
Ma teaches the generation of recombinant adenovirus vectors which are generated from the ViraPower Adenoviral Expression system from Invitrogen (entire document; see “Materials and Methods: trans in the packaging cell line.  Ma teaches the generation of this recombinant AdV as a means of developing a safe, effective hepatitis B therapeutic vaccine (abstract) and the use of calreticulin (CRT) represents an innovative and feasible approach for enhancing immune responses and generating an antiangiogenic effect. CRT is fused to HBsAg and the fusion protein is expressed from the AdV vector (entire document; see abstract.)  CRT is an abundant 46 kDa Ca2+-binding protein located in the endoplasmic reticulum (ER), wherein CRT is considered to be related to the family of heat shock proteins. The protein has been shown to associate with peptides delivered into the ER by transporters associated with antigen processing (TAP-1 and TAP-2) and with major histocompatibility complex (MHC) class I-β2 microglobulin molecules to aid in antigen presentation (p. 3079, left col., ¶1).  
Further studies with CRT fused to antigens and delivered by AdV was known in the art at the time of filing, as evidenced by Gomez-Gutierrez.  Gomez-Gutierrez teaches vaccination with an AdV vector expressing a CRT-human papillomavirus 16 (HPV16) E7 fusion protein eradicates E7-expressing established tumors in mice (entire document; see abstract.)  Vaccination with Ad-CRT/E7 led to a dramatic increase in E7-specific T cell proliferation, interferon (IFN)-gamma-secretion, and cytotoxic activity.  Immunization of mice with Ad-CRT/E7 was effective in preventing E7-expressing tumor growth, as well as eradicating established tumors with long-term immunological memory (abstract; Figs. 3-6).  
One of skill in the art, given the teachings of Ma and Gomez-Gutierrez, would have found it obvious to try and use AdV vectors for delivery of the CRT-antigen fusion protein, especially since Gomez-Gutierrez specifically noted the immunological success in vaccination with this platform.  As evidenced by Ma and Gomez-Gutierrez, the art successfully utilized and generated replication defective AdV vectors which expressed CRT-antigen fusion proteins as a means to enhance the immune response to the antigen.  One of skill in the art would find it obvious to use an Ad5 serotype virus, as said human AdV serotype was commonly utilized in the art as a viral vector, as evidenced by Ma and Kadan.  Kadan teaches the AdV may be rendered replication deficient through the mutation of E1 and E2b, and that the instant claim 2 would be an obvious modification of the teachings of Kadan, especially in light of the teachings of Ma and Gomez-Gutierrez.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Kadan in order to deliver a CRT-antigen fusion protein.  One would have been motivated to do so, given the suggestion by Kadan that AdV such as Ad5 were commonly utilized as viral vectors in the art.  There would have been a reasonable expectation of success, given the knowledge that Ma and Gomez-Gutierrez both generated a replication-defective AdV which expressed a CRT-antigen fusion protein that elicited a strong immunogenic response to the antigen.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, see “Remarks” pp. 3-4, filed 03/18/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amendments to the claims, a new ground(s) of rejection is made utilizing the teachings of Ma, Wu, and Oikawa.  Applicant argues that the amendments to the claims distinguishes the applications from one another, but this is not persuasive in light of the teachings of Ma for the reasons set forth supra, as Ma was utilized to show that the generation of AdV which expressed CRT-antigen fusion proteins was common and known in the art.  The use of Wu and Oikawa was to show the inherent nature of CRT and CEA sequences, and their teachings were used solely to show the sequences of said proteins were inherent to the teachings of Kadan.  Therefore, it is considered that the invention as claimed is still anticipated by or rendered obvious by the prior art for the reasons set forth supra.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 1-2, 7, 9-10, 17, 21, 25, 31, 36, 61-62, 69-70, 77, 81, 85, 91, 96, and 139 on the ground of nonstatutory double patenting as being supra) is withdrawn in light of the amendments to the claims.  

(New rejection – necessitated by amendment.)  Claims 1-2, 7, 9-10, 17, 21, 25, 31, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of copending Application No. 16/266,724 in view of Balint et. al. (US20100183673A1, Pub. 07/22/2010; hereafter “Balint”.)
The instant claims and the ‘724 claims are both drawn towards expression vectors which encode CRT and an antigen, namely an antigen associated with a cancer or a tumor (such as a neo-epitope or neo-antigen), wherein the CRT and antigen are linked or fused together and stimulate an immune response in a host.  While the ‘724 claims the expression vector is a viral expression vector, the specific virus is not claimed.  However, the use of an Ad5 vector lacking E1 and E2b would be obvious, given the teachings of Balint, thus rendering this difference between the instant claims and the ‘724 claims as obvious variants of one another.  Balint teaches methods for generating immune responses using adenovirus vectors that allow multiple vaccinations with the same adenovirus vector and vaccinations in individuals with preexisting immunity to adenovirus (entire document; see abstract).  Balint teaches that said AdV are Ad5 serotype, replication-defective, and comprise mutations in E1 and E2b and also encode nucleic acids with target antigens (¶[0011]; reference claims 1-36; Figs. 6-20).  Utilizing Ad5 vectors lacking E1 and E2b for antigen delivery would be obvious in light of Balint, which teaches these vectors avoid the issues with pre-existing immunity and can be utilized multiple times in vaccination regimes, making it an obvious modification to the product of the ‘724 claims and rendering the instant claims and obvious variant of the ‘724 claims.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments, see “Remarks” pp. 4-5, filed 03/18/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amendments to the claims, a new ground(s) of rejection is made in view of Balint.  Applicant argues that the amendments to the claims distinguishes the supra. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648